Kellogg, P. J. (concurring):
Miller in instituting the bankruptcy proceeding was acting for his client, A. Paul & Oo., and was not representing the defendant. The defendant is not responsible for his acts. Its action in obtaining the signature of two creditors to the petition of Miller and A. Paul & Oo. was in good faith and upon *742probable cause. The plaintiff’s brother by trying to coerce A. Paul & Co. to recognize an unjust claim, and not the action of the defendant, has caused any injury the plaintiff has sustained. In my .judgment the verdict is against the evidence. I favor reversal upon the law and the facts.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.